Exhibit 10.6

EXECUTION COPY

AMENDMENT NO. 9 TO CREDIT AGREEMENT

          AMENDMENT No. 9 to CREDIT AGREEMENT, dated as of June 11, 2009
(“Amendment”), executed in connection with the Credit Agreement, dated as of
November 23, 2005, and entered into by and among MTM Technologies, Inc., a New
York corporation (“MTM”), MTM Technologies (US), Inc., a Delaware corporation
(“MTM-US”), MTM Technologies (Massachusetts), LLC, a Delaware limited liability
company (“MTM-MA”) and Info Systems, Inc., a Delaware corporation (“ISI”, MTM,
MTM-US, MTM-MA and ISI being collectively, the “Borrowers” and each a
“Borrower”); Columbia Partners, L.L.C. Investment Management, as investment
manager (“Investment Manager”) for the benefit of itself and National Electrical
Benefit Fund, as lender (“Lender”); and Lender (as amended, modified,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Terms which are capitalized in this Amendment and not otherwise defined shall
have the meanings ascribed to such terms in the Credit Agreement.

RECITALS

          WHEREAS, the Borrowers have requested that Investment Manager and
Lender: (a) amend certain provisions of the Credit Agreement as set forth
herein, (b) consent to the disposition by the Borrowers of certain assets
related to its DataVox business, and (iii) consent to the Borrowers incurring
certain additional indebtedness obligations senior in priority to the
Obligations under the Credit Agreement; and

          WHEREAS, Investment Manager and Lender are willing to consent to the
foregoing, but only on the condition that the Credit Agreement be amended as set
forth in this Amendment.

          NOW, THEREFORE, in consideration of the mutual promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

          Section One. Consent.

                    (a) The Borrowers have notified Investment Manager and
Lender that it intends to sell certain assets related to its DataVox business
(“Proposed Asset Sale”). The Borrowers anticipate that (i) the aggregate
purchase price for the Proposed Asset Sale would be between $60,000 and
$100,000, and (ii) the aggregate liabilities that would be assumed by purchasers
in connection with the sale of the DataVox business would be between $55,000 and
$70,000. Notwithstanding the restrictions set forth in Section 5.3, or any other
provisions of the Credit Agreement to the contrary, Investment Manager and
Lender hereby consent to the Proposed Asset Sale.

                    (b) The Borrowers have notified Investment Manager and
Lender that it intends to incur additional indebtedness obligations senior to
the Obligations under the Credit Agreement (“Additional Senior Debt”).
Notwithstanding the restrictions set forth in Sections 5.1

- 1 -

--------------------------------------------------------------------------------



and 5.2, or any other provisions of the Credit Agreement to the contrary,
Investment Manager and Lender hereby consent to the Borrowers’ incurring the
Additional Senior Debt.

                    (c) The consents contained in this Section One are specific
in intent and are valid only for the specific purposes for which they are given.
Nothing contained herein obligates Investment Manager and Lender to agree to any
additional consents to any additional actions by the Borrowers.

          Section Two. Amendments to Credit Agreement.

                    (a) Section 3.9 (Solvency) of the Credit Agreement is
deleted in its entirety, and following is substituted in lieu thereof:

                    “3.9 [Intentionally Omitted.]”

                    (b) Section 7.1(j) (Solvency) of the Credit Agreement is
deleted in its entirety, and following is substituted in lieu thereof:

                    “(j) [Intentionally Omitted.]”

                    (c) Section 8.1(c) of the Credit Agreement is deleted in its
entirety, and following is substituted in lieu thereof:

 

 

 

          “(c) Subject to the registration requirements of the Securities Act or
any applicable state securities laws, Lender shall also have the right to grant
participations in all or any part of, or any interest in, the Note and Lender’s
rights and benefits hereunder.

 

 

 

           (d) Lender may furnish any information concerning Borrowers in the
possession of Lender from time to time to assignees and participants (including
prospective assignees and participants); provided that Lender shall obtain from
assignees or participants confidentiality covenants substantially equivalent to
those contained in Section 10.12.”

          Section Three. Amendments to Credit Agreement Definitions. Annex A of
the Credit Agreement is amended by (i) adding the following defined terms “L/C
Agreement” and L/C Agreement Guarantors” in the appropriate alphabetical order
and (ii) deleting the definitions of “Indebtedness,” “Senior Indebtedness” and
“Subordination Agreement” and the following are substituted in lieu thereof:

 

 

 

          ““Indebtedness” means, with respect to any Person, without duplication
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property payment for which is deferred six (6) months or more,
but excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than six (6) months unless
being contested in good faith, (b) all reimbursement and other obligations with
respect to letters of credit, bankers’ acceptances and surety bonds, whether or
not

- 2 -

--------------------------------------------------------------------------------




 

 

 

matured, (c) all obligations evidenced by notes, bonds, debentures or similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Capital Lease Obligations, (f) all obligations of such Person
under commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, (h) all Indebtedness referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property or other assets (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness, (i) “earnouts”
and similar payment obligations, except for such obligations which are payable
solely in Stock, (j) Contingent Obligations, (k) the obligations (in the event
such obligations do not otherwise constitute Indebtedness as defined herein) to
the L/C Agreement Guarantors, in connection with the L/C Agreement, and (l) the
Obligations.”

 

 

 

          ““L/C Agreement” means that certain Letter of Credit Commitment and
Reimbursement Agreement dated as of June 11, 2009 (as amended, modified,
supplemented or otherwise modified from time to time), by and among the
Borrowers, Columbia Partners, L.L.C. Investment Management, as investment
manager for the benefit of itself and the L/C Agreement Guarantors, and the L/C
Agreement Guarantors.”

 

 

 

          ““L/C Agreement Guarantors” means National Electrical Benefit Fund,
FirstMark III L.P. (f/k/a Pequot Private Equity Fund III, L.P.), FirstMark III
Offshore Partners, L.P. (f/k/a Pequot Offshore Private Equity Partners III,
L.P.), Constellation Venture Capital II, L.P., Constellation Venture Capital
Offshore II, L.P., CVC II Partners, LLC, and The BSC Employee Fund VI, L.P.”

 

 

 

          ““Senior Indebtedness” means, collectively, (i) Indebtedness to GE and
the other lenders named in the GE Financing Agreement and any renewals,
refinancings or replacements of such Indebtedness so long as the aggregate
principal amount of such Indebtedness does not at any time exceed $37,000,000,
and (ii) Indebtedness (in the event such obligations do not constitute
Indebtedness as defined herein) to the L/C Agreement Guarantors, in connection
with the L/C Agreement and any renewals, refinancings or replacements of such
Indebtedness, including without limitation, Indebtedness to such parties whether
or not such letters of credit are drawn, provided that the aggregate principal
amount of such Indebtedness does not at any time exceed $8,500,000, plus a
success fee of

- 3 -

--------------------------------------------------------------------------------




 

 

 

$34,000,000.00, which in the case of (i) or (ii) is secured on a basis that is
senior to the lien and security interest of Lender created by this Agreement.”

 

 

 

          ““Subordination Agreement” means, collectively, (i) that certain
Subordination Agreement dated as of the Second Amendment Date, executed by
Investment Manager in favor of GE, as administrative agent for certain lenders,
as the same may be amended, modified, supplemented or restated from time to
time, or any other subordination or intercreditor agreement entered into between
Investment Manager and any holder of Senior Bank Indebtedness in replacement
thereof, and (ii) that certain Subordination Agreement dated as of June 11,
2009, executed by Investment Manager in favor of Columbia Partners, L.L.C.
Investment Management, as investment manager for the benefit of itself and the
L/C Agreement Guarantors, as the same may be amended, modified, supplemented or
restated from time to time, or any other subordination or intercreditor
agreement entered into in replacement thereof.”

          Section Four. Release of Claims. To induce Investment Manager and
Lender to enter into this Amendment, each of the Borrowers hereby agrees as
follows:

          (a) each Borrower hereby represents and warrants that there are no
known claims, causes of action, suits, debts, liens, obligations, liabilities,
demands, losses, costs and expenses (including attorneys’ fees) of any kind,
character or nature whatsoever, fixed or contingent, which such Borrower may
have or claims to have against Investment Manager or Lender, existing or
occurring on or prior to the date of this Amendment, arising from or in
connection with the Credit Agreement or any of the Loan Documents.

          (b) each Borrower hereby releases, waives and forever discharges and
relieves Investment Manager and Lender and all their respective parents,
subsidiaries and affiliates and the officers, directors, agents, attorneys and
employees of each of the foregoing (hereinafter “Releasees”) from any and all
claims, liabilities, demands, actions, suits, covenants, losses, costs, offsets
and defenses of any nature and kind whatsoever, whether at law or equity of
otherwise, whether known or unknown, which such Borrower ever had, now has, or
have been caused by any act of commission or omission of Investment Manager or
Lender, existing or occurring on or prior to the date of this Agreement, against
or related to the Releasees, arising from or in connection with the Credit
Agreement or any of the Loan Documents.

          Section Five. Representations and Warranties. To induce Investment
Manager and Lender to enter into this Amendment, each of the Borrowers hereby
warrants and represents to Investment Manager and Lender as follows:

          (a) no Defaults or Events of Default have occurred, other than
Existing Defaults;

          (b) all of the representations and warranties contained in the Credit
Agreement and each other Loan Document to which such Borrower is a party
continue to be true and correct in all material respects as of the date hereof,
as if repeated as of the date hereof, except as otherwise disclosed in MTM’s
filings pursuant to the Securities Exchange Act of 1934, as amended, or as set
forth on Schedule 5(b) attached hereto, since the date of the Credit Agreement,
and (ii) to the

- 4 -

--------------------------------------------------------------------------------



extent of changes resulting from transactions expressly permitted by the Credit
Agreement, this Amendment or any of the other Loan Documents, or to the extent
that such representations and warranties are expressly made only as of an
earlier date;

          (c) the execution, delivery and performance of this Amendment by such
Borrower is within its corporate powers, has been duly authorized by all
necessary corporate action, and such Borrower has received all necessary
consents and approvals, if any are required, for the execution and delivery of
this Amendment;

          (d) no consents are necessary from any third parties from such
Borrower’s execution, delivery and performance of this Amendment except for
those already duly obtained;

          (e) upon the execution of this Amendment, this Amendment shall
constitute the legal, valid and binding obligation of such Borrower, enforceable
against such Borrower in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and (ii) general principles of equity; and

          (f) neither the execution and delivery of this Amendment, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will (i) violate any law or regulation applicable to any
Borrower, (ii) cause a violation by any Borrower of any order or decree of any
court or government instrumentality applicable to it, (iii) conflict with, or
result in the breach of, or constitute a default under, any indenture, mortgage,
deed of trust, or other material agreement or material instrument to which any
Borrower is a party or by which it may be bound, (iv) result in the creation or
imposition of any lien, charge, or encumbrance upon any of the property of any
Borrower, except in favor of Investment Manager and Lender, to secure the
Obligations, (v) violate any provision of the Certificate of Incorporation,
By-Laws, Operating Agreement or any capital stock provisions of any Borrower, or
(vi) be reasonably likely to have a Material Adverse Effect.

          Section Six. General Provisions.

          (a) Except as herein expressly amended, the Credit Agreement and all
other agreements, documents, instruments and certificates executed in connection
therewith, are ratified and confirmed in all respects and shall remain in full
force and effect in accordance with their respective terms.

          (b) To induce Investment Manager and Lender to enter into this
Amendment, the Borrowers, jointly and severally, represent and warrant to
Investment Manager and Lender that except for the Events of Default set forth
herein or in any prior waiver letter executed by parties, no other Event of
Default has occurred.

          (c) This Amendment embodies the entire agreement between the parties
hereto with respect to the subject matter hereof and supercedes all prior
agreements, commitments, arrangements, negotiations or understandings, whether
written or oral, of the parties with respect thereto.

- 5 -

--------------------------------------------------------------------------------



          (d) This Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to the conflicts
of law principles thereof.

          (e) The effectiveness of this Amendment is conditioned on receipt by
Investment Manager of each of the following: (i) this Amendment, (ii) a consent
from GE Commercial Distribution Finance Corporation in form and substance
reasonably acceptable to Investment Manager, (iii) resolutions of each Borrower,
certified by the corporate secretary or assistant secretary of such Borrower,
authorizing this Amendment and the transactions contemplated hereby, and (iv)
payment of all fees and expenses which are due and payable pursuant to Section
1.6 of the Credit Agreement.

[Signature Pages Follow]

- 6 -

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties to this Amendment have signed below to
indicate their agreement with the foregoing and their intent to be bound
thereby.

 

 

 

COLUMBIA PARTNERS, L.L.C.
INVESTMENT MANAGEMENT,
as Investment Manager


 

 

 

 

 

By:  

/s/ Jason Crist

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Jason Crist

 

 

Title: Managing Director

 


 

 

 

NATIONAL ELECTRICAL BENEFIT FUND,
as Lender

By: Columbia Partners, L.L.C.
Investment Management, its Authorized Signatory


 

 

 

 

 

By:  

/s/ Jason Crist

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Jason Crist

 

 

Title: Managing Director

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

MTM TECHNOLOGIES, INC.,
for itself and as Borrowing Agent

 

 

 

 

 

 

By:

 

 /s/ Steven Stringer

 

 

 

--------------------------------------------------------------------------------

 

Name:

Steven Stringer

 

 

Title:

President and

 

 

 

   Chief Executive Officer

 


 

 

 

 

 

 

MTM TECHNOLOGIES (US), INC.

 

 

 

 

 

 

By:

 

 /s/ Steven Stringer

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Steven Stringer

 

 

Title:

President and

 

 

 

     Chief Executive Officer

 

 

 

 

 

 

 

INFO SYSTEMS, INC.

 

 

 

 

 

 

 

By:

 

 /s/ Steven Stringer

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Steven Stringer

 

 

Title:

President and

 

 

 

 

     Chief Executive Officer

 

 

 

 

 

 

 

MTM TECHNOLOGIES (MASSACHUSETTS), LLC

 

 

 

 

 

 

By:

 

 /s/ Steven Stringer

 

 

 

 

--------------------------------------------------------------------------------

 

Name:

Steven Stringer

 

 

Title:

President and

 

 

 

     Chief Executive Officer

 


--------------------------------------------------------------------------------



Schedule 5(b)

Representations and Warranties Exceptions




--------------------------------------------------------------------------------